

115 S1794 IS: Honest and Open New EPA Science Treatment Act of 2017
U.S. Senate
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1794IN THE SENATE OF THE UNITED STATESSeptember 12, 2017Mr. Rounds (for himself, Mr. Barrasso, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo prohibit the Environmental Protection Agency from proposing, finalizing, or disseminating
			 regulations or assessments based upon science that is not transparent or
			 reproducible.
	
 1.Short titleThis Act may be cited as the Honest and Open New EPA Science Treatment Act of 2017 or the HONEST Act. 2.Data transparencySection 6(b) of the Environmental Research, Development, and Demonstration Authorization Act of 1978 (42 U.S.C. 4363 note) is amended to read as follows:
			
 (b)(1)The Administrator shall not propose, finalize, or disseminate a covered action unless all scientific and technical information relied on to support such covered action is—
 (A)the best available science; (B)specifically identified; and
 (C)publicly available online in a manner that is sufficient for independent analysis and substantial reproduction of research results, except that any personally identifiable information, trade secrets, or commercial or financial information obtained from a person and privileged or confidential, shall be redacted prior to public availability.
 (2)The redacted information described in paragraph (1)(C) shall be disclosed to a person only after such person signs a written confidentiality agreement with the Administrator, subject to guidance to be developed by the Administrator.
 (3)In making information publicly available pursuant to paragraph (1)(C), the Administrator— (A)may coordinate with another Federal agency to use an existing website maintained by the Federal agency to make the information available; and
 (B)shall not be required to duplicate the public availability of the information if that information has been made available by another Federal agency in accordance with paragraph (1)(C).
 (4)Nothing in this subsection shall be construed as— (A)requiring the Administrator to disseminate scientific and technical information;
 (B)superseding any nondiscretionary statutory requirement; or (C)requiring the Administrator to repeal, reissue, or modify a regulation in effect on the date of enactment of the Honest and Open New EPA Science Treatment Act of 2017.
 (5)In this subsection— (A)the term covered action means a risk, exposure, or hazard assessment, criteria document, standard, limitation, regulation, regulatory impact analysis, or guidance; and
 (B)the term scientific and technical information includes— (i)materials, data, and associated protocols necessary to understand, assess, and extend conclusions;
 (ii)computer codes and models involved in the creation and analysis of such information; (iii)recorded factual materials; and
 (iv)detailed descriptions of how to access and use such information. (6)The Administrator shall carry out this subsection in a manner that does not exceed $1,000,000 per fiscal year, to be derived from amounts otherwise authorized to be appropriated..